Citation Nr: 0210415	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 
40 percent disabling.

2. Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent 
disabling.

3. Entitlement to an increased rating for a postoperative 
medial meniscus tear of the right knee with traumatic 
arthritis, currently evaluated as 20 percent disabling.

4. Entitlement to an increased rating for a shell fragment 
wound of the left leg, muscle group XIII, currently 
evaluated as 10 percent disabling.

5. Entitlement to an increased rating for shell fragment 
wounds of the right leg and buttock, currently evaluated 
as 10 percent disabling.

6. Entitlement to an increased rating for a fracture of the 
left lateral humeral condyle with traumatic arthritis, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to July 1970, 
including combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Board originally reviewed the veteran's claims 
in November 2000, but remanded the case due to procedural 
error.  The error having been corrected with the issuance of 
a supplemental statement of the case in April 2002, but the 
issues having remained denied, this matter is returned to the 
Board for further appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has severe intervertebral disc syndrome 
including complaints of pain radiating into his right leg.  
He is able to bend his lumbar spine 70 to 80 degrees.

3.  The veteran experiences depression, difficulty sleeping, 
nightmares and occasional suicidal thoughts.  He takes 
prescribed medication, but does not participate in any group 
therapy.

4.  The veteran has a severe impairment of the right knee 
with arthritis as evidenced by constant pain and periodic 
instability. 

5.  The veteran has multiple soft tissue injuries in his 
lower extremities and right buttock due to shell fragment 
wounds.  He has weakness in his lower extremities and 
tenderness in the scarring.

6.  The veteran has moderate impairment of muscle group XIII 
in the left lower extremity.

7.  The veteran has occasional pain and locking in his left 
elbow and complaints of difficulty extending the left elbow 
periodically.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 40 percent for degenerative joint disease of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5293 (2001).

2.  The schedular criteria for a disability evaluation in 
excess of 30 percent for post-traumatic stress disorder have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.125-4.130, Diagnostic Code 9411 (2001).

3.  The schedular criteria for a 30 percent disability 
evaluation for postoperative medial meniscus tear of the 
right knee with traumatic arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010-5257 (2001).

4.  The criteria for a disability evaluation in excess of 10 
percent for a shell fragment wound of the left leg, muscle 
group XIII, have not been met.  38 U.S.C.A. § 1155 (West 
1155); 38 C.F.R. §§ 4.1-4.16, 4.73, Diagnostic Code 5313 
(2001).

5.  The criteria for a disability evaluation in excess of 10 
percent for shell fragment wounds of the right leg and 
buttock have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.73, Diagnostic Code 5313 (2001).

6.  The criteria for a disability evaluation in excess of 10 
percent for a fracture of the left lateral humeral condyle, 
with traumatic arthritis, have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5010-5206 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for higher disability evaluations as well as its duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete his claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statement of the case and supplemental statement of the case 
issued during the pendency of the appeal, the veteran and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claims currently on appeal.  The veteran was 
afforded VA examinations and all relevant records adequately 
identified by the veteran were obtained and associated with 
the claims folder.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer to advance any and all arguments in favor of his 
claims.  The Board notes that the veteran, at his July 1998 
personal hearing, voiced dissatisfaction with the VA 
examinations performed in January and February 1998.  He 
stated, however, that his treatment records outlined his 
disabilities accurately.  Because all treatment records are 
associated with the veteran's claims folder and have been 
reviewed in adjudicating the claims on appeal, the Board 
finds that even if the VA examinations were determined to be 
inadequate for rating purposes, VA has met its duty to 
assist the veteran in the development of his claims for 
increased ratings by obtaining all treatment records and 
allowing the veteran to present testimony regarding all 
issues on appeal.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disabilities 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board notes that 38 C.F.R. Sections 4.40 and 4.45 require 
the Board to consider the veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by the veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain, weakness and fatigability have 
been considered.

I.  Lumbosacral Spine

The veteran's low back disability is evaluated as 40 percent 
disabling using the criteria found in 38 C.F.R. Section 
4.71a, Diagnostic Code 5293, which allows for the assignment 
of disability evaluations for intervertebral disc syndrome.  
Specifically, a 60 percent evaluation is assigned when there 
is evidence of pronounced disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  A 40 percent 
disability evaluation is assigned when there is evidence of 
severe disc syndrome with recurring attacks and intermittent 
relief.

The evidence of record shows that the veteran has been seen 
for treatment of low back pain on several occasions since 
1996.  At a routine visit in August 1996, the veteran 
complained of continued low back pain, but mainly complained 
of having a cough and headaches.  It was noted that his 
chronic medical problems were stable.  The veteran was seen 
in March 1999, with complaints of his low back pain acting 
up.  Upon examination, he was able to bend over to 70 degrees 
without pain, had a negative straight leg raise, and his 
lumbar spine was noted to have no obvious abnormality.  X-
rays showed a disc lesion at the L5-S1 level.  An assessment 
of degenerative joint disease was given and the veteran was 
prescribed medication and advised to use a heating pad.  The 
only other mention of a low back disability in the veteran's 
treatment records is in regard to prior medical histories.

In January 1998, the veteran underwent VA examination.  He 
complained of constant back pain with an inability to lift 
over fifteen pounds.  Upon examination, the veteran was able 
to bend to 80 degrees and had mild tenderness in the 
paraspinal regions.  He had a negative straight leg raise and 
deep tendon reflexes were intact in the lower extremities.  
The veteran was found to have chronic low back strain with no 
signs of sciatica; functional limitation due to pain and 
weakness in the low back was deemed to be mild to moderate.

As set forth above, the Board notes that the veteran believes 
the January 1998 VA examination was inadequate.  He contends 
that he has constant back pain with sciatic nerve damage into 
his right leg.  The veteran describes his pain as shooting 
down his right leg and reports needing to stand after periods 
of sitting more than forty-five minutes to an hour because of 
the right leg pain.

Given the evidence as outlined above, with particular 
attention given to the treatment records as requested by the 
veteran, the Board finds that the 40 percent disability 
evaluation assigned under Diagnostic Code 5293 is the highest 
evaluation appropriate for assignment under that diagnostic 
code.  There is no evidence or assertion that the veteran 
experiences muscle spasm, absent ankle jerk, or any 
neurological findings other than the characteristic pain.  
Thus, the criteria for a 60 percent evaluation are not met.  
The Board has, however, considered the assignment of a higher 
evaluation under other diagnostic codes, noting that the 
highest evaluation available for limitation of motion is 40 
percent under Diagnostic Code 5292, and 40 percent for severe 
lumbosacral strain under Diagnostic Code 5295.  As such, 
there would have to be a finding of unfavorable ankylosis of 
the lumbar spine in order for a 50 percent evaluation to be 
assigned under Diagnostic Code 5289.  Because the evidence 
clearly shows that the veteran is able to bend his back from 
70 to 80 degrees, there has been no finding of ankylosis.  
Therefore, a higher evaluation is not available for the 
veteran's low back disability and his appeal in this regard 
is denied.

II. Post-traumatic Stress Disorder

The veteran's post-traumatic stress disorder is evaluated as 
30 percent disabling using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which sets forth the criteria for evaluating 
post-traumatic stress disorder using a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationship..............................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The veteran's treatment records show that he has not been 
hospitalized for psychiatric complaints since he requested 
that his disabilities be re-evaluated in October 1997.  At a 
routine visit in August 1996, the veteran did not voice any 
psychiatric complaints.  In March 1999, he presented with 
complaints of being angry and suicidal without an actual plan 
to kill himself.  The psychiatrist suggested that he be 
hospitalized at that time, but the veteran was released into 
the care of his wife with medication and told to return to 
the clinic in one to two weeks.  The veteran returned eight 
days later stating that he felt better and no longer had 
thoughts of suicide.  In April 1999, the veteran returned 
with complaints of feeling like he was being watched, stating 
that he did not like to go to the store.  He related doing 
okay and sleeping better with the use of prescribed 
medication.  The psychiatrist assigned a Global Assessment of 
Functioning score of 65 at that time and the veteran was 
advised to return to the clinic in three months.  It was 
noted that the veteran did not plan to attend any post-
traumatic stress disorder therapy groups.

In February 1998, the veteran underwent VA psychiatric 
examination and reported not taking his medications following 
a recent move.  He complained of being more tearful, having 
difficulty sleeping, being on edge and irritable, and having 
nightmares about three times per month.  The examiner found 
the veteran to be slightly anxious, but not despondent.  His 
speech was moderately goal-directed, perception was fairly 
good, and his judgment was deemed to be good.  The examiner's 
impression was that the veteran was experiencing moderate to 
severe symptoms of post-traumatic stress disorder since he 
had been off of his medication.  A Global Assessment of 
Functioning score of 55 was assigned.

Given the evidence as outlined above, with particular 
attention given to the treatment records as requested by the 
veteran, the Board finds that the 30 percent disability 
evaluation currently assigned for post-traumatic stress 
disorder is appropriate as there is no evidence of abnormal 
speech, panic attacks, difficulty understanding commands, or 
impairment of memory, judgment or abstract thinking.  The 
veteran contends that he is depressed all the time, has 
difficulty sleeping, avoids people, and occasionally has 
suicidal thoughts.  Nowhere in the record has the veteran 
even remotely suggested that he has any of the symptoms set 
forth above as required for a higher disability evaluation.  
It appears that he simply believes that his symptoms cause 
him to be more than 30 percent disabled notwithstanding VA's 
rating criteria.

The Board notes at this juncture that it sympathizes with the 
veteran; however, VA is bound by the rating schedule as 
promulgated by our legislators.  Extra-schedular ratings may 
be assigned when there is evidence showing that the schedule 
of ratings is inadequate, but the veteran should be fully 
aware of this as he has been awarded a total rating based on 
individual unemployability effective from September 1990.  
Thus, referral of this issue for consideration of an extra-
schedular evaluation is not required and the veteran's 
request for a higher rating for post-traumatic stress 
disorder must fail.


III.  Right Knee

The veteran's right knee disorder has been evaluated as 20 
percent disabling under 38 C.F.R. Section 4.71a, Diagnostic 
Code 5257, which sets out the criteria for assigning 
disability ratings for impairments of the knee based on 
recurrent subluxation or lateral instability.  Specifically, 
a 10 percent evaluation is assigned when there is evidence of 
slight impairment, a 20 percent evaluation is assigned when 
there is evidence of moderate impairment, and a 30 percent 
evaluation is assigned when there is evidence of severe 
impairment.  Higher ratings may be assigned for impairments 
of the knee under Diagnostic Code 5256 when there is evidence 
of ankylosis, under Diagnostic Code 5260 when there is 
evidence of limitation of flexion less than 30 degrees, under 
Diagnostic Code 5261 when there is evidence of limitation of 
extension greater than 15 degrees, and under Diagnostic Code 
5262 when there is evidence of malunion in the tibia and 
fibula with marked knee or ankle disability.  

A separate rating may be assigned under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5003, when there is evidence 
of additional disability due to arthritis.  See General 
Counsel Precedent Opinion 23-97(July 1, 1997) (VAOPGCPREC 23-
97).  Diagnostic Code 5003 allows for rating disabilities of 
the joints by the level of limitation of motion when there is 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  In order for a separate 
rating to be assigned, however, there must be evidence of 
additional disability not already considered in evaluating 
the disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. Section 4.14.

The veteran's traumatic arthritis has been evaluated under 
38 C.F.R. Section 4.71a, Diagnostic Code 5010, which directs 
the rating of arthritis due to trauma and substantiated by x-
ray findings to be performed under the diagnostic code for 
degenerative arthritis.  Diagnostic Code 5003 sets out the 
criteria for evaluating degenerative arthritis which is 
established by x-ray findings.  This diagnostic code allows 
for two methods of assigning disability evaluations.  
Specifically, the disability may be rated on the basis of 
limitation of motion when it is objectively shown using the 
diagnostic codes associated with the specific joint or joints 
involved, or, in the absence of limitation of motion, a 10 
percent evaluation will be assigned when there is evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and a 20 percent evaluation will be assigned 
when there is evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.

The veteran's treatment records do not reveal any recent 
treatment for right knee pain and/or instability.  He has 
been prescribed a right knee brace and a cane for many years 
and reports that his knee hurts all the time and gives out 
two to three times per week.  The veteran testified before 
the RO hearing officer that he was advised that he will 
eventually require a total knee replacement.

In January 1998, the veteran underwent VA examination and 
complained of constant pain and instability in the right 
knee.  He had a full range of motion in his knee with 
crepitus throughout all motion.  There was no swelling in the 
knee and it was stable at the time of the examination.  The 
veteran was found to have mild to moderate functional loss of 
the right knee due to pain and weakness associated with 
traumatic arthritis.

Given the evidence as outlined above, the Board finds that, 
when resolving all reasonable doubt in favor of the veteran 
pursuant to 38 C.F.R. Section 4.3, a disability evaluation of 
30 percent is more appropriate for assignment under 
Diagnostic Code 5257 for a severe impairment of the knee.  A 
separate diagnostic code for the veteran's arthritis is not 
appropriate, however, because the symptoms of pain and 
limitation due to arthritis have been taken into 
consideration when finding that the veteran's right knee 
disability is severe rather than moderate.  Accordingly, the 
veteran is hereby assigned a 30 percent disability evaluation 
for his right knee disability with arthritis.


IV.  Shell Fragment Wounds

The veteran's shell fragment wounds have been evaluated as 10 
percent disabling under 38 C.F.R. Section 4.73, Diagnostic 
Code 5313, which sets forth the criteria for evaluating 
injuries to muscle group XIII.  This muscle group involves 
the extension of the hip and flexion of the knee, outward and 
inward rotation of the flexed knee, acting with the rectus 
femoris and sartorius synchronizing simultaneous flexion of 
the hip and the knee and extension of the hip and the knee by 
belt-over-pulley action at the knee joint.  Under this 
diagnostic code, a 40 percent evaluation is assigned when 
there is evidence of severe impairment, a 30 percent 
evaluation is assigned when there is evidence of moderately 
severe impairment, and a 10 percent evaluation is assigned 
when there is evidence of moderate impairment.  A 
noncompensable evaluation is assigned when the impairment is 
found to be slight.

The veteran's treatment records do not contain any complaints 
specific to his shell fragment wounds.  Although he complains 
of right leg pain and right knee pain and limitation, these 
complaints have been associated with his back disability and 
knee disability.  The veteran does, however, complain of 
weakness in his lower extremities and tenderness in the 
scarring.  Upon VA examination in January 1998, he was found 
to have multiple soft tissue injuries due to shrapnel with 
mild occasional tender residuals.

Given the evidence of record, the Board finds that the 10 
percent evaluations assigned for the veteran's shell fragment 
wounds to the left leg as well as to the right leg and 
buttock are appropriate and possibly even generous as those 
evaluations require a finding of moderate impairment.  A 
finding of moderately severe impairment is not appropriate as 
the veteran does not even contend that the residuals of his 
shell fragment wounds cause him any functional limitation in 
his activities of daily living.  He complains only of 
tenderness and occasional weakness.  Thus, the veteran's 
request for higher disability evaluations for his shell 
fragment wound disabilities is denied.

V.  Left Elbow

The veteran's left elbow disability has been evaluated as 10 
percent disabling using the criteria of Diagnostic Code 5010 
for traumatic arthritis as set forth above.   These criteria 
were considered in conjunction with 38 C.F.R. Section 4.71a, 
Diagnostic Code 5206, which sets forth the criteria for 
evaluating impairment based on limitation of flexion of the 
forearm.  Specifically, a 10 percent evaluation is assigned 
when there is evidence of flexion limited to 100 degrees, and 
a 20 percent evaluation is assigned when flexion is limited 
to 90 degrees.

The veteran's treatment records do not contain complaints of 
left elbow limitation.  He contends, however, that he 
experiences occasional pain and locking of the elbow joint.  
The veteran also asserts that his left elbow aches with 
weather changes, causing him to have difficulty extending it 
fully because of pain.  There were no objective findings of 
left elbow disability at the January 1998 VA examination, but 
the examiner opined that the veteran experienced mild 
functional loss due to pain and weakness.

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluation assigned for limitation of flexion 
in the left elbow is generous as there is no objective 
evidence to support such a finding.  The assignment of a 10 
percent evaluation using the arthritis diagnostic code may be 
more appropriate, but a higher evaluation would not be 
available using that avenue either as there is no objective 
evidence or assertions by the veteran of incapacitating 
exacerbations.  Consequently, the veteran's request for a 
higher disability evaluation for his left elbow disability is 
denied.

VI.  General Considerations

As stated above, referral of this case for consideration of 
extra-schedular evaluations is not required because the 
veteran has already been awarded a total disability 
evaluation based on individual unemployability.  
Additionally, the Board does not find any evidence suggestive 
of the need for staged ratings as the ratings assigned in 
this decision accurately portray the veteran's level of 
disability for all pertinent periods of time throughout this 
appeal.  The Board would like to take this opportunity, 
however, to point out to the veteran that disability 
evaluations are based upon the lack of usefulness of the body 
parts and systems evaluated, especially with regard to self-
support.  See 38 C.F.R. § 4.10.  Accordingly, to simply say 
that one would like a higher evaluation without presenting 
evidence of an increase in symptomatology that has further 
limited one's ability to function will not result in an 
increase in disability evaluation.


ORDER

A disability evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine is denied.

A disability evaluation in excess of 30 percent for post-
traumatic stress disorder is denied.

A 30 percent disability evaluation for postoperative medial 
meniscus tear of the right knee with traumatic arthritis is 
granted.

A disability evaluation in excess of 10 percent for a shell 
fragment wound of the left leg, muscle group XIII, is denied.

A disability evaluation in excess of 10 percent for shell 
fragment wounds of the right leg and buttock is denied.

A disability evaluation in excess of 10 percent for a 
fracture of the left lateral humeral condyle, with traumatic 
arthritis, is denied.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

